Citation Nr: 0127187	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  01-07 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to restoration of 10 percent evaluations for 
service-connected residuals of bilateral stress heel 
fractures, currently evaluated as noncompensably disabling, 
effective September 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from March 1997 to March 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In pertinent part, the RO reduced to 
noncompensable (0 percent) the evaluations of residuals of 
stress fractures of the right and left heels, both evaluated 
as 10 percent disabling.  The veteran testified at a personal 
hearing before a Hearing Officer at the RO in July 2000.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue decided herein has been obtained.

2.  Sufficient evidence demonstrating improvement in the 
right and left heel disabilities was not of record at the 
time of the rating decision reducing the 10 percent 
evaluations for each of these disabilities.


CONCLUSIONS OF LAW

1.  The criteria for reduction of the veteran's 10 percent 
rating for residuals of a stress fracture of the right heel 
were not met at the time of the June 2000 rating decision 
reducing that evaluation.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5284 (2001).

2.  The criteria for reduction of the veteran's 10 percent 
rating for residuals of a stress fracture of the left heel 
were not met at the time of the June 2000 rating decision 
reducing that evaluation.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5284 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran has indicated that there has been no improvement 
in her right and left heel disabilities to warrant a 
reduction in the evaluations.  Accordingly, it is contended 
that the reduction provided for in the June 2000 rating 
decision was improper and the 10 percent ratings for the heel 
disabilities should be restored.

The veteran's service medical records show that she 
complained of bilateral heel pain in September 1997 and a 
bone scan revealed findings consistent with stress fracture 
of the calcaneus.  She was treated conservatively with heel 
cups for her bilateral heel stress fractures.  She was also 
put on profile and took non-steroidal anti-inflammatory drugs 
for exacerbation of the pain.  In October 1997, an 
examination demonstrated bilateral heel pain consistent with 
the diagnosis of calcaneal stress fractures.  In October 
1997, she was placed on a temporary profile with limitations 
on marching, standing, jumping and running.  A Medical 
Evaluation Board report in December 1997 continued to 
demonstrate that the veteran had bilateral heel pain and the 
diagnosis was bilateral calcaneal stress fractures.  In 
January 1998, the veteran was placed on permanent physical 
profile, noting that she could not run.

In rating decision of April 1998, service connection was 
granted for residuals of stress fractures of the right and 
left heels.  Each heel disability was rated separately and 
evaluated as 10 percent disabling, effective from March 31, 
1998, pursuant to Diagnostic Code 5299-5273.  The veteran 
also received consideration of the bilateral factor for these 
disabilities.

VA outpatient treatment records show that in December 1998 
the veteran received treatment for podiatry orthoses follow 
up.  The neurovascular status was intact bilateral.  However, 
there was pain on palpation at the plantar lateral aspect of 
the right fifth metatarsal head and mild HPK corresponding to 
that site.  Another record dated in July 1999 notes that the 
veteran complained of bilateral heel pain.  She had had an 
injection earlier that month and claimed to have had no 
relief.  The diagnosis was plantar fasciitis. 

A VA examination was completed in November 1999.  The 
examination report notes that the veteran's medical records 
were not available at the time of the examination.  The 
veteran reported that she wore orthotics in her shoes.  She 
had had cortisone injections that did not help.  She reported 
having symptoms everyday even when she was not weight 
bearing.  She had had to give up running, hiking and climbing 
because such activities caused pain.  On examination, there 
was no evidence for callus formation.  When asked to walk on 
her heels and toes, she was noted to have some discomfort on 
the right.  It was noted that radiographs had been obtained 
of her heels in the past.  There was no evidence of a spur on 
the right and there was evidence of a very small of 
questionable significant spur on the left.  She had normal 
pulses in her feet and normal papillary blanching.  The 
examiner noted that the veteran's shoes demonstrated 
symmetrical wear.

In February 2000, the RO issued a rating decision proposing 
to reduce the veteran's evaluations for the residuals of the 
stress fractures of the right and left heels.  Subsequently, 
the RO issued the June 2000 rating decision reducing both 
disabilities from 10 percent to 0 percent, effective 
September 1, 2000.

At a personal hearing in July 2000 before a Hearing Officer 
at the RO, the veteran testified that she received treatment 
at the VA for her heels about once a month.  She stated that 
she had orthotics which had not helped because they were not 
yet fit properly.  She also indicated that she was taking an 
anti-inflammatory medication for the painful heel 
disabilities.  Her representative indicated that the 
reduction was unsupported as the examiner at the November 
1999 VA examination had not had access to the veteran's 
medical records to review prior to the rating examination.

The evidence indicates that in October 2000, the RO received 
copies of additional VA treatment records dated in May and 
June 2000 showing that she continued to complain of bilateral 
heel pain.  The diagnosis remained plantar fasciitis.

II.  Analysis

Initially, the Board notes there has been a significant 
change in the law during the pendency of this case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  VA regulations have also 
been revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, in view of the disposition of the issue herein, 
the Board finds that a remand for the VA to fulfill any 
additional duty to assist is unnecessary.

Rating reductions are governed by the provisions of 38 C.F.R. 
§ 3.344 (2001).  The evidence shows that the veteran was in 
receipt of 10 percent evaluations for right and left heel 
disabilities since March 1998.  The evaluations were reduced 
to 0 percent effective September 2000.  Accordingly, the 
ratings were not in effect for five years or more and the 
provisions in sections 3.344(a) and (b) are not applicable.  
38 C.F.R. § 3.344(c).  The requirements set forth in section 
3.344(c) provide that for disabilities which have not become 
stabilized and are likely to improve, reexaminations 
disclosing improvement in the disability will warrant a 
reduction in the rating.  38 C.F.R. § 3.344(c).

There is no question that a disability evaluation may be 
reduced; however, the circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that several general regulations are applicable to 
all rating reduction cases, regardless of whether the rating 
at issue has been in effect for five or more years.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  The Court has interpreted the 
provisions of 38 C.F.R. § 4.13 (2001) to require that in any 
evaluation reduction case, it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 (2001) provide that in any 
evaluation-reduction case, not only must it be determined 
that an improvement in a disability has actually occurred, 
but also that improvement in a disability actually reflects 
an improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 38 
C.F.R. § 3.344(c) (2001) also establish that there must be 
improvement before an evaluation is reduced.  The Court has 
restored evaluations when VA has failed to consider whether 
there is improvement.

The reduction apparently was based on the findings of the 
November 1999 VA examination.  However, the Board finds that 
this examination was not adequate on which to base a 
reduction.  First, the examiner noted that the veteran's 
medical records were not available at the time of the 
examination and, accordingly, were not reviewed.  Second, it 
does not appear that the examiner tested whether the veteran 
continued to have tenderness to palpation.  Updated 
radiographs were apparently not obtained as the examiner 
referred to radiographs taken "in the past."  In addition, 
an undated bone scan was not performed to compare to a bone 
scan done while the veteran was in service, which showed 
results consistent with stress fractures in the heels.  The 
findings of this examination are insufficient to support a 
reduction.

Moreover, the VA outpatient treatment records do not evidence 
improvement in the veteran's heel disabilities.  A record 
dated in July 1999 shows that the veteran continued to 
complain of bilateral heel pain.  It was noted that an 
injection earlier that month had not relieved her symptoms.  
In addition, it was noted that she was using orthotics.  The 
diagnosis was plantar fasciitis.  The medical evidence does 
not clarify whether the plantar fasciitis is a result of or 
part of the heel disabilities.  However, the VA outpatient 
treatment records show continued bilateral heel problems, 
including painful motion.  

The VA outpatient treatment records and the veteran's 
testimony at a personal hearing in July 2000 do not evidence 
that the service-connected bilateral heel disabilities have 
improved.  She still has pain when walking and this was noted 
at the VA examination in November 1999.  Moreover, the 
evidence shows that she has continued to receive treatment 
and was provided with orthotics to help alleviate the 
continuing residuals of stress fractures of the right and 
left heels.

The Board does not find that the evidence reflects 
improvement, warranting a reduction from 10 percent to 0 
percent for each heel disability.  38 C.F.R. §§ 3.343, 3.344.  
Consequently, a continuation of the 10 percent schedular 
ratings are warranted.


ORDER

The 10 percent rating for residuals of a stress fracture of 
the right heel is restored, effective the date of the 
reduction.

The 10 percent rating for residuals of a stress fracture of 
the left heel is restored, effective the date of the 
reduction.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

